

117 HR 2036 IH: Saving Us from Pandemic Era Resistance by Building a Unified Global Strategy Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2036IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Levin of California (for himself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of Health and Human Services, in consultation with the Secretary of State, to formulate a strategy for entering into agreements with foreign countries to develop and commercialize new drugs to address pandemics, and for other purposes.1.Short titleThis Act may be cited as the Saving Us from Pandemic Era Resistance by Building a Unified Global Strategy Act of 2021 or the SUPER BUGS Act of 2021.2.International strategy for development of new drugs to address pandemics(a)Strategy(1)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Secretary of State, shall—(A)formulate a strategy for entering into agreements with foreign countries to help to develop and commercialize (including through contracts with the private sector) new drugs to address pandemics, including antimicrobial drugs; and(B)submit such strategy to the Congress.(2)ContentsThe strategy under paragraph (1) shall—(A)provide for the harmonization of agreements and contracts described in paragraph (1)(A);(B)allow such countries to emphasize national or regional issues of importance; and(C)provide for collaboration among such countries, so as to allocate joint or individual responsibility across such countries for the development and commercialization of particular drugs.(b)Agreements with foreign countriesThe Secretary of Health and Human Services, in consultation with the Secretary of State, shall seek to enter into agreements with foreign countries to implement the strategy under subsection (a).(c)DefinitionIn this section, the term antimicrobial drug means—(1)an antibiotic drug, as defined in section 201(jj) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(jj)); or(2)a biological product, as defined in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)), that exhibits antimicrobial activity.